            Case 1:14-cr-00855-LTS Document 69 Filed 04/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                           No. 14 CR 855

RAMEL PIERSON,

                  Defendant.

-------------------------------------------------------x


                                                     ORDER


                  The Court will hold a video conference hearing on Mr. Pierson’s violation of

supervised release on April 30, 2020, at 9:00 a.m. The Court will separately provide the parties

and Mr. Pierson’s Probation Officer with the necessary logistical information regarding their

participation in the proceeding. To access the proceeding using audio-only technology, members

of the public and press must dial 855-268-7844 and enter the access code 32091812#, followed

by the pin 9921299#.

                  In the event that the video conference technology fails to operate successfully, the

hearing will proceed telephonically. To access the telephonic proceeding, the parties must dial

888-363-4734 and enter the access code 1527005, followed by the security code 2140. During

the call, the participants are directed to observe the following rules:

            1.    Use a landline whenever possible.
            2.    Use a handset rather than a speakerphone.
            3.    All callers in to the line must identify themselves if asked to.
            4.    Identify yourself each time you speak.
            5.    Mute when you are not speaking to eliminate background noise.
            6.    Spell proper names.


                  Additionally, video and teleconference participants are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

PIERSON - ORDER                                            VERSION APRIL 29, 2020                    1
          Case 1:14-cr-00855-LTS Document 69 Filed 04/29/20 Page 2 of 2


Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.



                  SO ORDERED.

Dated: New York, New York
       April 29, 2020

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




PIERSON - ORDER                                    VERSION APRIL 29, 2020                            2
